Citation Nr: 1411716	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  02-12 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, to include on an extraschedular basis.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, Minnesota.  The Hartford RO currently has jurisdiction over this case.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his January 2014 hearing before the Board, the Veteran testified that his symptoms of bilateral hearing loss have worsened since his last VA examination.  The record reflects that the Veteran was last provided with a VA examination addressing the severity of his bilateral hearing loss in July 2012, almost two years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, the Veteran should be provided a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  Accordingly, the Veteran should be provided with a new VA examination to determine the current severity of his bilateral hearing loss.  The examination report should address the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Additionally, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified at his January 2014 hearing that his hearing loss interfered with his employability, as he was not able to find substantially gainful, full-time employment consistent with his skill set.  Accordingly, the Veteran has raised the issue of TDIU, and it is appropriate for the Board to address this matter.  However, the record does not contain an opinion as to whether the Veteran's service-connected disabilities make him unemployable for VA purposes.  Such an opinion must be obtained.

Last, the Veteran also raised the issue of entitlement to an extraschedular rating for bilateral hearing loss during his Board hearing.  He testified that his bilateral hearing loss causes marked interference with employment, noting that he was disqualified for consideration for employment due to hearing loss and that he cannot find full-time employment with his skill set and hearing loss disability which will allow him to support his family.  

A claim for entitlement to an extraschedular rating must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Veteran testified that, even though he was provided (and uses) bilateral hearing aides and has not exhibited compensable hearing loss on audiological evaluation, he has substantial difficulty understanding spoken words, which warrants an extraschedular rating.  Accordingly, given the evidence of an unusual disability not contemplated by the rating schedule along with the Veteran's contentions of marked interference with employment, the criteria for referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) have been met.  See Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty. 

The VA examiner must also provide an opinion as to whether the Veteran's service-connected disabilities result in unemployability.  Specifically, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.

2.  Refer the claim of entitlement to an extraschedular rating for bilateral hearing loss to the Director, Compensation and Pension, for extraschedular consideration.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


